Citation Nr: 0930205	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  96-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for defective hearing.  

2.  Entitlement to service connection for lupus, including as 
due to herbicide exposure.  

3.  Entitlement to service connection for a disability 
manifested by pain and tingling in the extremities, including 
as due to herbicide exposure.  

4.  Entitlement to service connection for ulcer disease, 
claimed as duodenal ulcer.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to a compensable evaluation for lumbosacral 
strain from July 20, 1995 to February 20, 2002, and to an 
evaluation in excess of 10 percent from February 21, 2002.  

7.  Entitlement to an increased (compensable) evaluation for 
benign premature heartbeats.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 
1969 and from June 1971 to June 1988.  

By rating action in August 1988, the RO, in part, denied 
service connection for bilateral defective hearing and 
duodenal ulcer.  The Veteran was notified of this decision 
and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO which, in part, denied service connection for post-
traumatic stress disorder (PTSD), headaches, lupus and a 
disability manifested by pain and tingling in the 
extremities; the two latter issues to include as due to 
herbicide exposure.  The RO also found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for defective hearing and duodenal ulcer, 
and denied increased (compensable) ratings for lumbosacral 
strain and benign premature heartbeats.  

In January 2000, the Board denied the claims of service 
connection for PTSD, headaches, lupus, pain and tingling in 
the extremities; denied to reopen the claims for defective 
hearing and duodenal ulcer, and remanded the increased 
ratings claims, and the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In January 2002, the Court granted a joint motion 
to vacate and remand the January 2000 Board decision 
regarding the service-connection issues, including the two 
claims to reopen.  

In July 2002, the Board denied service connection for lupus, 
pain and tingling in the extremities, and the claim to reopen 
service connection for defective hearing.  The Board reopened 
the claim of service connection for duodenal ulcer and 
subsequently remanded the issue and the claims of service 
connection for PTSD and headaches for additional development 
in December 2003, and the Veteran appealed the decision to 
the Court.  In September 2004, the Court granted motions by 
both parties to vacate and remand the issues adjudicated in 
the July 2002 Board decision.  

Although the Court order did not specifically address the 
favorable determination in the July 2002 Board decision other 
than by way of history, the Board finds that the decision to 
reopen the claim of service connection for duodenal ulcer was 
understood to have been affirmed for the limited purpose of 
reopening of the claim.  

In April 2006, the Board remanded the issues of service 
connection for lupus, pain and tingling in the extremities, 
duodenal ulcer, and the claim to reopen service connection 
for defective hearing for additional development.  

In July 2007, the RO granted service connection for PTSD, 
rated 50 percent disabling, denied service connection for 
headaches, duodenal ulcer, lupus, pain and tingling in the 
extremities, and the claim to reopen service connection for 
defective hearing.  The RO also assigned an increased rating 
to 10 percent for lumbosacral strain; effective from February 
21, 2002, and denied a compensable evaluation for benign 
premature heartbeats.  

A VA Form 9, received in September 2007, was accepted as a 
notice of disagreement as to the 50 percent evaluation 
assigned for PTSD.  A statement of the case (SOC) was 
promulgated in June 2008.  However, the Veteran did not 
perfect an appeal.  Accordingly, the issue for an initial 
higher evaluation for PTSD is not in appellate status and 
will not be addressed in this decision.  

Finally, the Board observes that in May 2000, the Veteran 
appointed a private attorney, H. D. Cox, as his authorized 
representative for all actions concerning VA benefits.  
However, in November 2005, the Veteran executed an 
Appointment of Veterans Service Organization as Claimant's 
Representative in favor of The American Legion.  By the 
latter action, authorization of representation by the private 
attorney is automatically revoked.  38 C.F.R. § 20.607.  
Although additional evidence was received from the private 
attorney subsequent to the appointment of The American Legion 
as his representative, the Veteran was notified by the RO in 
June 2008, that no information would be released to the 
private attorney until the Veteran executed the appropriate 
designation of representation in favor of the attorney.  The 
Veteran did not respond to the June 2008 notice nor has he 
filed a new designation of representation in favor of the 
private attorney.  By letter dated in June 2009, the Board 
requested that the Veteran clarify his representative, and 
that if he did not respond within 30 days, The American 
Legion would be recognized as his authorized representative 
per 38 C.F.R. § 20.607.  The Veteran did not respond to the 
June 2009 notice nor has he filed a new designation of 
representation in favor of the private attorney.  Therefore, 
The American Legion continues to be recognized by VA as his 
designated representative.  Id.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for bilateral defective hearing was 
finally denied by an unappealed rating decision by the RO in 
November 1988.  

3.  The additional evidence received since the November 1988 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral defective hearing and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  Lupus was not present in service or until many years 
after service, and there is no competent medical evidence 
that any current lupus is related to service, to include as 
due to herbicide exposure.  

5.  The Veteran is not shown to have a disability manifested 
by pain and tingling in the extremities at present, nor is 
there any competent medical evidence that any claimed 
disability is related to service, to include as due to 
herbicide exposure.  

6.  It is at least as likely as not that the Veteran's 
chronic gastrointestinal symptoms in service were early 
manifestations of his current gastric ulcer disease.  

7.  It is at least as likely as not that the Veteran's 
current headache disorder is due, in part, to aggravation by 
his service-connected PTSD.  

8.  From July 20, 1994, to February 21, 2002, the Veteran's 
low back disability was manifested by subjective complaints 
of pain without limitation of motion, arthritis or other 
objective findings; additional functional limitation due to 
pain or during flare-ups commensurate with the criteria for a 
compensable evaluation was not demonstrated.  

9.  From February 21, 2002, the Veteran's low back disability 
was manifested by pain, arthritis and no more than slight 
limitation of motion; additional functional limitation due to 
pain or during flare-ups commensurate with the criteria for a 
higher evaluation was not demonstrated.  

10.  Prior to February 21, 2002, there was no objective 
evidence of infrequent premature heartbeats, dyspnea, 
fatigue, angina, dizziness, syncope or other related 
cardiovascular abnormalities and no evidence of a workload of 
less than 10 METs.  

11.  From February 21, 2002, the Veteran's premature 
heartbeats was manifested by a workload of 6.5 MET.  


CONCLUSIONS OF LAW

1.  The November 1988 RO decision which denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  

3.  The Veteran's lupus is not due to disease or injury which 
was incurred in or aggravated by service, and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

4.  The Veteran does not have a disability manifested by pain 
and tingling in the extremities due to disease or injury 
which was incurred in or aggravated by service, nor may any 
claimed disability be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  

5.  The Veteran's gastric ulcer disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).  

6.  The Veteran's headache disorder is due, in part, to 
permanent aggravation by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.159, 3.310 (2008).  

7.  The criteria for a compensable evaluation prior to 
February 21, 2002, and to an evaluation in excess of 10 
percent from February 21, 2002, for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5295 (prior to 
9/26/03) and 5237 (from 9/26/03).  

8.  The criteria for a compensable evaluation for premature 
heartbeats prior to February 21, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.159, 4.3, 4.10, 4.104, DC 7011 (prior to and from 
1/12/98).  

9.  The criteria for an increased evaluation to 30 percent 
for premature heartbeats from February 21, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.104, DC 7011 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, letters dated in April 2001, 2006, and 2008 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  With respect to 
notice under the holding in Vazquez-Flores, the April 2008 
letter notified him that he must submit medical evidence that 
showed that his low back and cardiovascular disabilities had 
increased in severity, how they impacted on his daily 
activities and employment, and included the diagnostic 
criteria for establishing a higher ratings for each 
disability.  Although the two most recent letters were not 
sent prior to initial adjudication of the Veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in August 2007 and June 2008.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the April 2006 Board remand and April 2006 and 2008 
letters notified the Veteran of the basis for the prior 
denial of his claim for bilateral hearing loss, and of the 
evidence necessary to reopen his claim.  He was also notified 
of the evidence necessary to establish service connection and 
increased ratings for the disabilities at issue on appeal; of 
what information and evidence that VA will seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran 
was notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA twice during the pendency of this appeal and 
was afforded an opportunity for a personal hearing, but 
declined.  The VA examination reports included a description 
of the Veteran's complaints, a discussion of all relevant 
facts and findings, and addressed all of the relevant 
criteria for rating the Veteran's back and cardiovascular 
disabilities.  The VA examinations were comprehensive in 
scope and sufficiently detailed for rating purposes.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Based on the discussion above, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield III, supra.

Given the nature of the Veteran's claims, the fact that he 
was examined by VA twice during the appeal, and was provided 
with the criteria required for higher evaluations, the Board 
finds that a reasonable person would have generally known 
about the requirements necessary to establish a higher rating 
for his low back and cardiovascular disabilities.  
Accordingly, the Board finds that the Veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time, and that VA has complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b), as well as the holdings in Dingess/Hartman, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and peptic ulcer disease, 
organic diseases of the nervous system, or systemic lupus 
erythematous becomes manifest to a degree of 10 percent or 
more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  It is not required that the 
disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2008).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim of service connection for bilateral defective 
hearing.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing was finally denied by the RO in November 1988.  There 
was no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  However, this amendment is effective only for 
claims filed on or after August 29, 2001.  The Veteran's 
request to reopen the claim was received in June 1993.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

The evidence of record at the time of the November 1988 
rating decision included the Veteran's service medical 
records, which the RO characterized as showing normal hearing 
throughout.  The evidence also included an August 1988 VA 
audiological examination report which showed a 10-decibel 
loss at 500 Hertz (Hz), 15-decibel loss at 1000 Hz, 20-
decibel loss at 2000 Hz, a 30-decibel loss at 3000 Hz, and a 
40-decibel loss at 4000 Hz in the left ear.  In the right 
ear, there was a 15-decibel loss at 500 Hertz (Hz), 10-
decibel loss at 1000 Hz, 20-decibel loss at 2000 Hz, a 30-
decibel loss at 3000 Hz, and a 35-decibel loss at 4000 Hz.  
Speech discrimination ability was 92 percent in the left ear 
and 88 percent in the right ear.  The diagnosis included 
slight high frequency hearing impairment in the right ear and 
high frequency hearing impairment in the left ear.  

By rating action in November 1988, the RO denied service 
connection for bilateral defective hearing.  The Veteran was 
notified of this decision and did not appeal.  

The evidence added to the record since the November 1988 
rating decision included numerous VA and private medical 
reports showing treatment for various maladies from 1992 to 
the present, and a transcript of a hearing in June 1999.  The 
medical reports do not show any treatment or abnormalities 
referable to any hearing problems.  The Veteran's testimony 
was to the effect that he first noticed a hearing problem 
while he was in Vietnam, but that he did not seek any medical 
attention.  

Concerning the Veteran's testimony, while he believes that 
his hearing loss is related to service, he is not competent 
to offer a medical opinion, nor does any such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the Veteran has a hearing 
loss at present which is related to service.  The Veteran's 
claim was denied previously by the RO in November 1988, on 
the basis that there was no competent medical evidence 
linking his hearing loss to service.  The evidence submitted 
since that decision, likewise does not include any competent 
evidence that the Veteran has a hearing loss at present which 
is related to service.  

As a whole, the additional evidence does not offer any new or 
favorable probative information and is merely cumulative of 
evidence already of record.  Therefore, the Board finds that 
the additional evidence is not new and material, since it 
does not include competent medical findings linking any 
current hearing loss to service.  Accordingly, a basis to 
reopen the claim of service connection for bilateral 
defective hearing has not been presented.  

The Veteran is advised that he is always free to reopen his 
claim with the submission of competent evidence showing an 
etiological relationship between any current hearing loss and 
service.  



Lupus

The Veteran contends that service connection should be 
established for his lupus disease based on exposure to 
herbicides while serving in Vietnam.  

The Veteran's service treatment records are negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to lupus.  On a Report of Medical History for retirement from 
service in March 1988, the Veteran specifically denied any 
swollen or painful joints, skin diseases, thyroid trouble, 
depression or excessive worry, or nervous trouble of any 
sort, and no pertinent abnormalities were noted on 
examination at that time.  

When examined by VA in August 1988, the Veteran made no 
mention of any skin problems, and no pertinent abnormalities 
were noted on examination.  A VA emergency room note, dated 
in June 1989, showed that the Veteran was treated for contact 
dermatitis on his left forearm.  A July 1992 VA dermatology 
note showed that the Veteran was seen for skin lesions on his 
trunk and abdomen, and reported a two year history of similar 
lesions.  A punch biopsy was reportedly consistent with 
discoid lupus.  A VA Agent Orange dermatology examination in 
July 1995, showed scattered hyperpigmented patches up to 2-cm 
in diameter on the Veteran's back, torso, and forearm.  The 
diagnosis was cutaneous lupus.  

Additional evidence of record included numerous VA and 
private medical records showing treatment for various 
maladies, including skin problems from 1992 to the present.  
A November 1993 private medical report showed that a punch 
biopsy from a plaque on the Veteran's right shoulder was 
negative.  The physician opined that the Veteran probably had 
cutaneous lupus, which was in remission.  Similar diagnoses 
of cutaneous lupus were noted on VA outpatient notes in 
September 1998, and January 2000.  

With regard to the claim of service connection for lupus 
based on presumptive diseases, the law is clear that only 
those disabilities listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service.  Here, the 
inflammatory skin disorder for which the Veteran seeks 
service connection, cutaneous lupus erythematosus, is not one 
for which presumptive service connection may be granted.  
Thus, presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the Veteran's service medical records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any inflammatory skin problems, 
including lupus in service or until some four years after his 
discharge from service.  Furthermore, the Veteran has not 
provided any competent evidence which links his current lupus 
erythematosus to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of lupus in service or until 
several years thereafter, and no competent evidence relating 
any current lupus to service, the Board finds that there is 
no basis for a favorable disposition of the Veteran's appeal.  
Further, the one-year presumptive period provisions of 
38 C.F.R. § 3.309(a) are not applicable since the evidence 
shows cutaneous or discoid lupus and not systemic lupus as 
required to apply such provisions.  Accordingly, the appeal 
is denied.  

Pain & Tingling of the Extremities

The Veteran contends that his has had intermittent pain and 
tingling in his hands and feet since 1995, and believes that 
it is due to herbicide exposure in Vietnam or, in the 
alternative, to his service-connected heart disorder.  

The Board has reviewed the numerous medical reports contained 
in the five volumes of the Veteran's claims file, including 
his service treatment records and, other than his assertions, 
has not found a single report which showed that the Veteran 
has a disability at present manifested by pain and tingling 
in his extremities.  

Similarly, on VA QTC examinations in February 2002 and July 
2006, the Veteran made no mention of any symptoms or problems 
involving pain and tingling in his extremities, and no 
pertinent abnormalities were noted on examination.  
Examination of the Veteran's extremities showed no evidence 
of edema, atrophic skin changes, ulcerations, ischemic limb 
pain, or persistent coldness, and there was no evidence of 
hand tremors.  Neurological examination was likewise, 
negative for any objective findings.  Coordination, motor 
function, reflexes, and peripheral pulses were within normal 
limits.  

In the instant case, while the Veteran believes that has a 
disability manifested by pain and tingling in his extremities 
which is related to service, he has not presented any 
evidence to support his assertions.  While the Veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

With regard to the claim of service connection based on 
presumptive diseases, the law is clear that only those 
disabilities listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service.  Here, the 
disorder for which the Veteran seeks service connection, pain 
and tingling of the extremities, is not one for which 
presumptive service connection may be granted.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Inasmuch as there is no evidence of any signs or symptoms of 
a disability manifested by pain and tingling of the 
extremities in service or at present, and no competent 
medical evidence that any claimed disability is related to 
service, the Board finds no basis for a favorable disposition 
of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Ulcer Disease

The Veteran contends that he was treated for and diagnosed 
with ulcers in service and that he has had chronic 
gastrointestinal problems ever since his discharge from 
service.  

The service treatment records showed that the Veteran was 
treated on numerous occasions for stomach problems beginning 
in 1967.  When seen in April 1967, the Veteran reported that 
he had similar symptoms in 1961, and that diagnostic studies 
at that time showed a possible ulcer.  The diagnosis in 
service was possible peptic ulcer.  When seen in October and 
December 1967, the diagnosis was gastritis, and the Veteran 
was prescribed Maalox.  In November 1972, the Veteran 
reported intermittent epigastric pain for the previous three 
months.  Subsequent service treatment records showed that the 
Veteran was seen periodically for recurring stomach pains, 
particularly after eating spicy foods.  An upper 
gastrointestinal (UGI) series in August 1974, was reported as 
"mucusy".  Studies in April 1978 showed cardioesophageal 
reflux, but was otherwise normal.  Similarly, a UGI series in 
June 1985 was within normal limits.  However, a UGI studies 
in November 1987 revealed a small duodenal ulcer.  An 
emergency treatment report in May 1988, included a diagnosis 
of possible peptic ulcer disease.  

The evidentiary record includes numerous VA and private 
medical reports showing treatment for various maladies on 
numerous occasions since the Veteran's discharge from 
service.  The assessment on private examination reports in 
August 2000 September 2005, included gastroesophageal reflux 
disease (GERD).  A private EGD in May 2006, revealed a 
partially healed stomach ulceration of the antrum and a 
normal duodenum.  

On VA QTC examination in July 2006, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints, medical history, and clinical 
findings on examination.  The examiner opined that it was at 
least as likely as not that the Veteran's pre-existing ulcer 
condition was aggravated by service.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the fact that the Veteran's service treatment 
records do not show that he had a peptic ulcer or any other 
gastrointestinal disorder at the time of service enlistment 
does not undermine the VA opinion.  The Veteran did not claim 
nor did the VA examiner indicate that he was diagnosed with a 
gastrointestinal disorder, rather that he had symptoms which 
were indicative of a peptic ulcer.  The VA examiner's opinion 
that the Veteran's symptoms were aggravated by service is 
consistent with the service treatment records and the 
Veteran's assertions that he has had chronic stomach problems 
ever since.  Therefore, in the absence of competent medical 
evidence to the contrary, the Board finds that reasonable 
doubt should be resolved in favor of the Veteran.  
Accordingly, service connection for gastric ulcer disease is 
warranted.  

Headaches

The Veteran contends that he has recurring headaches which he 
believes are related to his service-connected heart disorder 
of premature heart beats.  

The service medical records showed that the Veteran was seen 
for headaches on only a couple of occasions during his 20 
years of active service.  The service records do not show any 
precipitating injury or any specific etiology for the 
Veteran's complaints, and showed only that he was prescribed 
pain medication.  

VA and private medical records since his discharge from 
service showed occasional complaints of headaches but no 
specific etiology or diagnosis.  In April 2006, the Board 
remanded the appeal for a VA examination to determine, in 
part, the nature and etiology of the Veteran's headaches.  
The Veteran was afforded a VA QTC examination in July 2006, 
and the examiner provided a description of the Veteran's 
medical history.  The examiner opined that it was less likely 
than not that the Veteran's headaches were related to his 
premature heart beats and that they were more likely related 
to his service-connected PTSD.  

As indicated above, the evidence required to warrant a grant 
of disability benefits does not have to be conclusive.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Here, the only competent evidence of record which attempted 
to address the question of the etiology of the Veteran's 
headaches is the opinion of the QTC examiner in July 2006.  
Although the examiner indicated that the Veteran's headaches 
were not related to his benign premature headaches, he did 
relate the headaches to the Veteran's service-connected PTSD.  
In light of the examiner's opinion and the lack of any 
contrary opinion of record, the Board finds that the 
preponderance of the evidence is in favor of the Veteran.  
Accordingly, service connection for a headache disorder 
secondary to the service-connected PTSD is warranted.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Lumbosacral Strain

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, particularly those stated at the 
hearing before the undersigned member of the Board in June 
1999; the VA outpatient notes and private treatment records 
from 1993 to the present, and the findings from the two VA 
examinations conducted during the pendency of this appeal.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in a case.  The 
relevant evidence including that submitted by the Veteran 
will be summarized where appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

At the time of receipt of his claim for increase in July 
1994, the Veteran's service-connected low back disability was 
assigned a noncompensable evaluation under the old rating 
code for lumbosacral strain, Diagnostic Code (DC) 5295.  In 
July 2007, the RO assigned an increased rating to 10 percent 
under DC 5295; effective from February 21, 2002, based on a 
February 2002 VA QTC examination which showed evidence of 
characteristic pain on motion of the spine.  The question 
before the Board is whether the Veteran is entitled to a 
compensable evaluation prior to February 21, 2002, and to an 
evaluation in excess of 10 percent from that date.  

At the outset, it should be noted that the regulations 
pertaining to rating disabilities of the spine were amended 
on two occasions during the Veteran's appeal.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the Veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the Veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The Veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the Veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under DC 5295 for lumbosacral 
strain, a 40 percent rating was assigned for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
assigned with characteristic pain on motion, and a 
noncompensable evaluation was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, DC 5292 (effective prior to September 26, 
2003).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  However, in this case, the Veteran is not shown to 
have intervertebral disc syndrome.  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In the instant case, the Veteran was examined by VA twice 
during the pendency of this appeal, and was seen by VA and 
private doctors on an outpatient basis on numerous occasions.  
The VA examiners in February 2002 and July 2006, indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints, medical history, and current 
findings.  

On VA QTC examination in February 2002, the Veteran reported 
pain, weakness, fatigue, lack of endurance, and stiffness in 
his lumbar spine and reported that his activities of daily 
living were significantly affected to the extent that he 
could not vacuum, shop, take out the trash, push a lawnmower, 
climb stairs, or garden.  On examination, however, the 
Veteran was well-developed, well-nourished and in no 
distress.  Motor function, reflexes, and sensation were 
entirely normal and there was no evidence of muscle atrophy 
or any neurological abnormalities.  The Veteran had full 
range of motion of the lumbar spine in all modalities, with 
pain throughout the entire range of motion, and there was 
abnormal bilateral lower lumbar muscle spasm.  There were no 
signs of abnormal weightbearing or unusual shoe wear, and the 
Veteran did not use or require any type of ambulatory device.  
Other than minimal lower lumbar spondylosis, x-ray studies 
showed no appreciable narrowing of the disc spaces or other 
degenerative changes of the lumbar spine.  The examiner 
opined that there was some functional loss due to weakness, 
fatigability, incoordination, pain on movement or with 
repetitive movement, but said that he could not estimate the 
extent of any limitation because the Veteran was not 
experiencing a flare-up of symptoms when examined.  

On VA QTC examination in July 2006, the clinical findings 
were not materially different.  The Veteran reported that his 
low back pain was brought on by stress and was relieved by 
rest, but said that he could function with medication.  The 
Veteran denied any incapacitating episodes.  On examination, 
there were no complaints of radiating pain on movement and no 
evidence of muscle spasm or tenderness to palpation.  
Straight leg raising was negative, bilaterally, and there was 
no evidence of any neurological abnormalities.  Coordination 
in the upper and lower extremities was intact and motor 
function, reflexes, and sensation were within normal limits.  
Forward flexion was from 0 to 70 degrees, extension was to 30 
degrees, right and left lateral flexion and rotation was to 
20 degrees, with pain reported at the end range of motion in 
all modalities.  The examiner indicated that normal flexion 
for the Veteran was to 90 degrees, and that normal motion in 
all other directions was from 0 to 30 degrees.  There was no 
evidence of nerve root compression.  X-ray studies revealed 
early osteoarthritic changes at the L4-5 level.  The examiner 
indicated that the there was additional limitation of motion 
due pain, fatigue, weakness, lack of endurance, and on 
repetitive motion, but that he was unable to determine the 
additional limitation in degrees without resorting to 
speculation.  

After review of all the evidence of record, including but not 
limited to the Veteran's contentions and the VA and private 
outpatient notes and VA examination reports, the Board finds 
that the medical evidence does not demonstrate symptomatology 
or manifestations sufficient to warrant a compensable 
evaluation for the Veteran's lumbosacral strain prior to 
February 21, 2002 under the old regulations, or to an 
evaluation in excess of 10 percent from that date under the 
old or the revised regulations.  See 38 C.F.R. § 4.71a, DC 
5295 (effective prior to September 23, 2002).  

The medical evidence of record did not show any limitation of 
motion of the lumbar spine prior to February 21, 2002, and no 
more than slight actual limitation subsequent to that date.  
Thus, ratings in excess of the zero and 10 percent 
evaluations assigned under DC 5292 for the appropriate 
periods is not warranted.  While there was evidence of spasm 
on examination in February 2002, the clinical evidence does 
not show muscle spasm on extreme forward bending with loss of 
lateral motion at anytime during the pendency of the appeal, 
so as to warrant a higher rating under DC 5295.  

As to rating the Veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The Veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 for ankylosis is not warranted.  

The Veteran is not service-connected for, nor is there any 
objective evidence of intervertebral disc (IVD) syndrome.  
There was no evidence of any neurological abnormalities or 
impairments on either of the two VA QTC examinations.  
Therefore, consideration of the Veteran's low back disability 
under DC 5293 is not for application.  

The Board must also consider whether the Veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that the Veteran 
has experienced incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  In fact, the current clinical and 
diagnostic findings do not satisfy the criteria for a rating 
of 10 percent under the revised criteria of DC 5237/5243.  
The Veteran does not claimed nor does the evidence show any 
incapacitating episodes over the past year or any required 
bed rest due to the low back disability.  Thus, the Board 
finds that the evidence does not meet the criteria for an 
evaluation in excess of 10 percent under either the old or 
the revised regulations.  

The Board must also consider whether the Veteran would be 
entitled to a higher evaluation from September 26, 2003 under 
the newly added General Rating Formula for Diseases and 
Injuries of the Spine.  However, the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2003, would equate to no more than a 10 percent 
evaluation under the new rating formula based on total 
limitation of motion and tenderness not resulting in abnormal 
gait or spinal contour of the lumbar spine.  

As indicated above, the Veteran is not service-connected for 
IVD.  However, for the sake of argument, if IVD were present 
and found to be related to the service-connected lumbosacral 
strain, a higher evaluation would not be warranted when 
separately evaluating and combining the orthopedic and 
neurologic manifestations of the Veteran's low back 
disability.  Other than complaints of pain, the objective 
medical evidence of record does not show any neurological 
abnormalities or impairment.  Thus, the competent evidence 
does not show any significant neurologic manifestations 
involving the sciatic nerve or any other peripheral nerve so 
as to warrant consideration of a separate compensable 
evaluation for additional neurological manifestations.  

Finally, consideration must also be given to any functional 
impairment of the Veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

The evidence shows that the Veteran has a good strength and 
range of motion in his back, no neurological impairment 
referable to the lumbar spine, and no incapacitating flare-
ups of low back pain.  The Veteran had no limitation of 
motion of the lumbar spine with some pain when examined in 
February 2002, and no more than slight actual limitation of 
motion on examination in July 2006.  The objective findings 
on the two VA QTC examinations did not show any evidence of 
weakness, muscle atrophy, deformity, or postural 
abnormalities (see the general rating criteria for spine 
disabilities effective September 26, 2003).  Although the 
examiners indicated that the Veteran had some additional 
functional limitation due to pain, they could not offer any 
estimate as to the extent of the additional limitation 
without resorting to speculation.  In this regard, the Board 
observes that under the revised rating schedule, the general 
rating formula notes that the rating criteria are to be 
applied with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, other 
than the Veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher evaluation prior to, or from 
February 21, 2002.  



Premature Heartbeats

By rating action in November 1988, service connection was 
established for benign premature heartbeats.  The Veteran was 
assigned a noncompensable evaluation under DC 7011 for 
paroxysmal auricular fibrillation, based on a history of 
occasional rapid heartbeats during service, without clinical 
evidence of any premature heartbeats or any other 
cardiovascular abnormalities on VA examination in August 
1988.  38 C.F.R. § 4.31.  The noncompensable evaluation was 
in effect when the Veteran sought an increased rating in July 
1994.  

Initially, it should be noted that the regulations pertaining 
to rating diseases of the heart were amended on two occasions 
during the Veteran's appeal.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the Veteran's heart disability is warranted.  
As discussed above, the old rating criteria can be applied 
prior to and from the date of the amended criteria, but the 
revised rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

The provisions of DC 7011, for evaluating ventricular 
arrhythmia were revised by VA, effective January 12, 1998.  
See 62 Fed. Reg. 65207-224 (December 11, 1997).  Under the 
old rating criteria in effect prior to January 12, 1998, 
premature heartbeat was evaluated by analogy to paroxysmal 
tachycardia under DC 7013.  Under that diagnostic code, a 10 
percent rating was assigned for infrequent attacks, and a 30 
percent rating was authorized for severe, frequent attacks.  

Effective January 12, 1998, the revisions to the rating 
schedule incorporated objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalence (METs), at which cardiac symptoms develop.  A 10 
percent evaluation was assigned for sustained ventricular 
arrhythmia when a workload greater than 7 METs but not 
greater than 10 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication required.  A 
30 percent evaluation is warranted for sustained ventricular 
arrhythmia when a workload greater than 5 METs but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy on dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 
7011.  

In addition to the preceding, VA recently revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020 -- effective from October 6, 2006.  See 71 Fed. Reg. 
52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  
The revised regulation contains the following new provisions: 
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the Veteran's cardiovascular disability.  Id.  

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  And though the Veteran has 
not yet received notice of these provisions, as explained 
below, they could not realistically result in any higher 
rating than that awarded for the relevant time frames; hence, 
the absence of such notice was merely harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 384 
(if the Board addresses an issue not first considered by the 
RO, the Board must discuss whether this is prejudicial to the 
veteran).  Regarding the most recent revision, the Board 
notes that the changes did not affect the criteria for DC 
7011, and have no substantive affect on the claim for 
increase.  

The evidence of record shows that the Veteran was seen for 
various maladies on numerous occasions from July 1993 to the 
present.  Although the Veteran reported that he had recurring 
rapid heartbeats, no objective cardiac findings were noted on 
the various examinations prior to a VA QTC examination in 
February 2002.  All clinical and diagnostic studies on a 
service department outpatient note in October 1993, were 
normal.  There was no evidence murmurs or rubs and a chest x-
ray study and EKG were within normal limits.  Other than an 
irregular heart beat on VA Agent Orange examination in 
November 1994, all other cardiovascular findings were within 
normal limits.  Similar negative findings were noted on a VA 
Agent Orange examination in July 1995, on VA outpatient notes 
in July 1999, August 2000, and November 2001, and on a 
private treatment report dated in August 2000.  

On VA QTC examination in February 2002, the Veteran reported 
a history of premature heartbeats for the past 15 years.  The 
examiner indicated that the Veteran was treated with various 
medication for cardiovascular problems, including Quinidine 
and was recently started on Atenolol secondary to side 
effects.  On examination, the Veteran's heart rate and rhythm 
was normal and there were no gallops, murmurs or rubs.  The 
left border of the cardiac dullness was within the mid-
clavicular line.  The examiner indicated that there was no 
evidence of an irregular heartbeat on EKG testing, but that 
he did demonstrate a positive echocardiogram stress test with 
a METs level of 6.5.  

VA and private medical reports subsequent to the February 
2002 VA examination, including April and October 2003, and 
April 2004 VA outpatient notes, were negative for any 
cardiovascular abnormalities.  A private report, dated in 
September 2005, showed no palpable thrills, thrust, or lift 
to the pericardium, no lateral displacement of PMI, and 
normal heart sounds without any audible MRG's.  At that time, 
the Veteran reported frequent palpitations and irregular 
heartbeats, but denied any chest pain or peripheral swelling.  
The diagnoses included hypertensive cardiovascular disease, 
controlled.  A VA outpatient note, dated in March 2007, 
indicated that a treadmill test three years earlier was 
normal.  

On VA examination for arrhythmias in April 2007, the Veteran 
reported intermittent arrhythmia when he was stressed out.  
There was no evidence of murmurs, clicks, rubs, jugular vein 
distention, congestive heart failure or peripheral edema.  An 
echocardiogram showed his heart size was within normal limits 
with trace mitral and tricuspid valve regurgitation, but no 
stenosis or pericardial effusion.  An EKG showed non specific 
STT changes with normal sinus rhythm.  Based on the Veteran's 
description that he could walk up to four hours 
uninterrupted, the examiner estimated his METs level was 
greater than 10 and that there was no significant effect on 
the Veteran's occupation.  

Applying the old rating criteria to the facts of this case, 
the objective evidence of record does not show that the 
Veteran experienced infrequent premature heartbeats at 
anytime during the pendency of this appeal.  While the 
records showed a reported history of premature heartbeats, 
other than a single episode of an irregular heart beat on a 
VA Agent Orange examination in November 1994, there was no 
objective evidence of premature or irregular heartbeats noted 
on any of the numerous medical reports of record.  VA records 
showed that the Veteran was first diagnosed with hypertension 
in July 1998, and that he was started on medication at that 
time.  However, the reports do not show that he was placed on 
medication for control of premature heartbeats.  Therefore, 
the Board finds that a compensable evaluation for premature 
heartbeats is not warranted under the old rating criteria at 
anytime during the pendency of this appeal.  

The Board must also consider whether the Veteran is entitled 
to an increased evaluation under the revised rating criteria 
for disabilities of the heart effective January 12, 1998, and 
the criteria effective from October 6, 2006, the effective 
dates of the revised regulations.  As indicated above, the 
revised regulations may not be applied prior to the effective 
date of the change.  VAOPGCPREC 3-2000.  

In this regard, although the clinical findings on VA QTC 
examination in February 2002 were within normal limits and 
showed no evidence of premature heartbeats, a stress 
echocardiogram at that time revealed a workload of 6.5 METs.  
Under the revised rating criteria, effective from January 12, 
1998, a workload greater than 5 METs but not greater than 7 
METs that results in angina, which was present in this case, 
warrants a 30 percent evaluation.  The Board is cognizant of 
the fact that a VA examiner in April 2007 estimated that the 
Veteran's MET level was greater than 10.  However, the 
examiner's assessment was based primarily on the Veteran's 
reported history that he could walk up to four miles 
uninterrupted.  While the examiner is certainly competent to 
offer such an assessment, the Board finds, in this case, that 
the objective findings on echocardiogram are more persuasive 
than an estimate based on the Veteran's self-described 
assessment of his physical capabilities.  

Moreover, since the 30 percent evaluation is being assigned 
based a reduced workload established by diagnostic testing, 
any current estimate of the Veteran's workload would require 
MET testing, unless one of the exceptions under 38 C.F.R. 
§ 4.100 applied.  In this case, there is nothing in the April 
2007 VA examination which would suggest that MET testing was 
contraindicated.  Therefore, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that a 30 percent 
evaluation, and no higher for premature heartbeats is 
warranted from February 21, 2002.  

As previously stated, the Board does not find evidence that 
the evaluations assigned for premature heartbeats should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
during the course of the applicable appeal period supports 
the conclusion that he is not entitled to additional 
increased compensation during any time within the appeal 
period, other than as noted.  The Board therefore finds that 
the evidence is insufficient to show that the Veteran had a 
worsening of premature heartbeats such that a compensable 
evaluation is warranted prior to February 21, 2002, or that a 
rating in excess of 30 percent is warranted from February 21, 
2002, which was the date of the VA QTC examination which 
evidenced symptomatology consistent with a 30 percent 
schedular evaluation.  

Finally, the Veteran has been assigned ratings for his low 
back and premature heartbeat disabilities based on the 
clinical and diagnostic findings demonstrated on examinations 
during the pendency of his appeal.  The evidence does not 
show, however, that his disabilities have been more or less 
disabling than reflected in the evaluations assigned for each 
disability at anytime during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  




ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal is denied.  

Service connection for lupus, to include as due to herbicide 
exposure is denied.  

Service connection for a disability manifested by pain and 
tingling in the extremities, including as due to herbicide 
exposure is denied.  

Service connection for gastric ulcer disease is granted.  

Service connection for headaches is granted.  

A compensable evaluation for lumbosacral strain prior to 
February 21, 2002, and to an evaluation in excess of 10 
percent from February 21, 2002, is denied.  

A compensable evaluation for benign premature heartbeats 
prior to February 21, 2002, is denied.  

An increased evaluation to 30 percent for benign premature 
heartbeats from February 21, 2002, is granted, subject to VA 
laws and regulations regarding the payment of monetary 
benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


